Citation Nr: 9933702	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to a compensable evaluation for residuals of 
hairy cell leukemia.

2.  Entitlement to an extension of a temporary total 
disability rating beyond October 1, 1993, based on 
convalescence pursuant to 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1956 to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
service connection for residuals of hairy cell leukemia, at a 
noncompensable evaluation, effective in October 1993, and 
assigned a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization for a 
service-connected disability until October 1, 1993.  At a 
personal hearing in February 1995, this issue was 
reclassified as entitlement to an extension of a temporary 
total disability rating beyond October 1, 1993, based on 
convalescence pursuant to 38 C.F.R. § 4.30.  

This case was previously before the Board in May 1997 when it 
was remanded for additional evidence and consideration under 
changes in the regulations governing the evaluation of 
disorders of the hemic system.  The requested development has 
been completed and the Board proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's hairy cell leukemia was treated 
successfully in 1993 and has been without recurrence or 
symptoms since.

3.  Following treatment for hairy cell leukemia in 1993, the 
veteran was essentially asymptomatic; he did not undergo 
surgery, nor was there any basis shown for a period of 
convalescence.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hairy cell 
leukemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.117 and 
Diagnostic Codes 7700, 7703, (effective prior to October 23, 
1995); Diagnostic Codes 7700, 7703, 7716 (effective October 
23, 1995).

2.  Entitlement to an extension of a temporary total 
disability rating beyond October 1, 1993, based on 
convalescence pursuant to 38 C.F.R. § 4.30 is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evaluation of Hairy Cell Leukemia.

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

Similar to Fenderson, the RO in this case identified the 
issue on appeal as entitlement to an increased rating for 
hairy cell leukemia, rather than a disagreement with the 
original rating award.  However, the RO's October 1994 SOC, 
May 1995 and September 1998 supplemental SOCs provided the 
appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation in this 
matter.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the RO's assignment 
of an initial disability evaluation.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, the veteran's accredited 
representative properly identified the issue in October 1999 
written arguments to the Board, citing the Court's decision 
in Fenderson.  Although he argues that the case should be 
remanded to the RO for reconsideration of the issue under 
Fenderson, the Board finds no basis for remanding this case 
for readjudication of the veteran's claim, particularly since 
he has been arguing for a higher initial evaluation all 
along, and the RO has evaluated the veteran's disability from 
the date of his original grant of service connection.

The Law and Regulations Governing Evaluation of Disabilities

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1999).

"In every instance where the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1999).  In considering the severity of a disability it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (1999), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

Factual Background

VA hospital records show that the veteran was admitted in 
August 1993 with complaints of vague left lower quadrant, 
left flank discomfort.  The pain was resolved on admission.  
A complete blood count was drawn indicating a white blood 
cell count of 1.4, hemoglobin of 9.7, hematocrit of 27 and 
platelet of 49.  The initial diagnosis was pancytopenia.  
Following diagnostic testing and an uncomplicated hospital 
course, he was released pending the results of a bone marrow 
biopsy and liver scan.  A diagnosis of hairy cell leukemia 
was rendered and he was readmitted for a course of 
chemotherapy.  He was discharged in September with the 
understanding not to go to any public malls and to remain at 
home as much as possible.

A week following his discharge from the hospital, the veteran 
was seen at the hematology clinic.  He complained of some 
slight abdominal discomfort.  His hemoglobin was 10.  The 
assessment was hairy cell leukemia with adequate recovery.  

One week later, still in September 1993, the veteran was 
noted to be asymptomatic, and having a good recovery.  His 
hemoglobin was 10.5.  He continued to receive periodic 
evaluations of his condition on an outpatient basis, with his 
hemoglobin remaining above 10.  His treatment was primarily 
for hypertension and diet control.  In January 1994, he 
complained of numbness and a "pin prick" feeling in his 
fingers.  However, in February, he had no complaints, was 
feeling well and indicated that he would start volunteering 
soon.

In March 1994, the veteran was provided a VA compensation and 
pension examination.  He gave a history of exposure to 
atmospheric radiation in Nevada in 1957 and 1958 where above 
ground atomic detonations were conducted.  His treatment for 
hairy cell leukemia in 1993 resulted in a favorable remission 
and he was now being followed with monthly visits at the 
hematology clinic in Miami under the care of a hematologist, 
Dr. Arias.  He was not on any continuing oral medication.  
His symptoms were reported as easy fatigability and 
paresthesias of the hands and feet.  He had not returned to 
work and had been recently certified for full disability by 
the Social Security Administration (SSA) in March 1994.  He 
volunteered and worked one day a week in the cancer support 
therapy clinic at the VA Medical Center (VAMC) in Miami.  On 
physical examination, the examiner noted that the veteran was 
a "surprisingly healthy appearing strongly build" man, with 
an erect posture and normal gait and appeared to perform all 
physical movements without any distress, weakness or dyspnea.  
Palpation of the cervical axillary and inguinal sites showed 
no evidence of lymphadenopathy.  Examination of the 
extremities was normal, his lungs were clear, and his heart 
showed a normal rhythm.  His skin, head, eyes, ears, nose, 
and throat were all normal as was his vision and hearing.  
The examiner was able to palpate the splenic tip on deep 
inspiration.  The diagnosis was hairy cell leukemia in 
remission.

The veteran was provided a special hematology examination 
also in March 1994.  He complained of numbness and tingling 
in his fingers and toes and left lateral abdomen.  He also 
complained of shortness of breath and fatigue.  His recent 
blood tests in February were noted to be normal.  His hairy 
cell leukemia was considered to be in remission and he was 
considered capable of full activity.

In June 1994, the veteran was granted service connection for 
hairy cell leukemia based on his confirmed exposure to 
atmospheric radiation in service.  He was assigned a 
temporary total rating until October 1, 1993, and a 
noncompensable evaluation thereafter.

In a February 1995 personal hearing, the veteran testified 
that he had tingling in his toes and fingers, and shortness 
of breath, all of which he claimed were residuals of his 
chemotherapy.  He stated that following his treatment he was 
told for a minimum of three months to stay at home, "not to 
go to public places, not to go to malls, movies and just rest 
. . ."  Currently, although he acknowledged that he was in 
complete remission, he stressed that his doctors had not 
released him for employment.

A February 1995 letter from L. Chua, identified as an 
attending physician in Hematoloy/Oncology at the VA Medical 
Center, noted that the veteran had been diagnosed with hairy 
cell leukemia in August 1993 and was currently in remission.  
Routine laboratory work in September 1994 revealed a slight 
elevation in liver enzymes; however, a liver spleen scan was 
done and was normal.  The abnormal liver enzyme results were 
noted to be most likely drug induced.  There was no 
recurrence of his hairy cell leukemia.

Outpatient treatment records from 1995 to 1997 show that the 
veteran was continuing to do well, often indicating that he 
felt fine when asked about his symptoms.  There is no 
indication of recurrence of his hairy cell leukemia.  Social 
work notes show that he actively participated in a cancer 
support group.

In October 1997, the RO received a letter from SSA with 
copies of all medical records on file with SSA.  These 
consisted entirely of copies of VA medical records already 
contained in the claims file. 

In April 1998, the veteran was provided his most recent VA 
compensation and pension examinations.   In his hemic 
disorders examination, the examiner noted the veteran had 
been followed closely by the VA hospital in Miami since his 
diagnosis and treatment for hairy cell leukemia and in his 
discussion with his physicians, there had been no evidence of 
recurrence of his disease.  Currently, he complained of 
fatigue, shortness of breath, and paresthesia involving both 
his hands and feet.  The examiner noted that the veteran had 
continued mild elevation in his liver function tests and that 
this had been reported in association with his chemotherapy.

Analysis

The veteran's hairy cell leukemia is currently rated under 38 
C.F.R. § 4.117, Diagnostic code 7703, leukemia, and a 
noncompensable rating is assigned.  Under Diagnostic Code 
7703, leukemia with active disease or during a treatment 
phase is to be rated as 100 percent disabling; otherwise, it 
is rated as anemia (Diagnostic Code 7700) or aplastic anemia 
(Diagnostic Code 7716), whichever would result in the greater 
benefit.  Note to Diagnostic Code 7703 provides that the 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy, or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
recurrence of the disease, it is to be rated on residuals.

Under Diagnostic Code 7700, a compensable (10 percent) rating 
will be assigned for anemia if the disease is manifested by 
hemoglobin level 10gm/100ml or less with findings such as 
weakness, easy fatigability, or headaches.  If hemoglobin is 
10mg/100ml or less but is asymptomatic, a 0 percent rating is 
warranted under the same diagnostic code.

Under Diagnostic Code 7716, aplastic anemia, a 10 percent 
rating is assignable if the disease requires continuous 
medication for control.  A 30 percent rating is warranted 
under the same diagnostic code if transfusion of platelets or 
red cells is required at least once a year but less than 
every three months, or if infections recur at least once a 
year but less than once every three months.

The Diagnostic Codes and provisions relating to the hemic and 
lymphatic system were revised effective October 23, 1995.  38 
C.F.R. § 4.117 (1995); [60 Fed. Reg.  49225-49228 (Sept. 22, 
1995)].  Where regulations change during the course of an 
appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
determination depends on the facts of the particular case 
and, therefore, is made on a case-by-case basis.  VAOPGCPREC 
11-97 at 2.

Prior to the revisions, hairy cell leukemia was rated in VA's 
Schedule for Rating Disabilities, under Diagnostic Code 7703 
which contemplated a 100 percent disability evaluation for 
leukemia requiring intensive treatment such as periodic 
radiation or transfusion.  Otherwise, it was to be rated as 
pernicious anemia under Diagnostic Code 7700.  Under 
Diagnostic Code 7700, a compensable (30 percent) rating was 
assigned for incipient pernicious anemia with characteristic 
achlorhydria and changes in blood count.  This was the 
minimum evaluation assigned.

It is important to note that the Court has held in Rhodan v. 
West, 12 Vet. App. 55 (1998), that although the veteran is 
entitled to the law most favorable to him under Karnas, 
revised regulations do not allow for their retroactive 
application prior to the date of the liberalizing law.  
Therefore, the new criteria should not be applied to evidence 
dated prior to October 23, 1995, but to medical evidence 
after that date, the new and the old criteria may apply.  

The evidence shows that the veteran was successfully treated 
for his hairy cell leukemia by chemotherapy while an 
inpatient at the VA hospital.  Applying the law in effect at 
the time to the evidence prior to October 23, 1995, the Board 
finds no evidence of incipient pernicious anemia with 
characteristic achlorhydria and changes in blood count 
required for a compensable evaluation under Diagnostic Code 
7700.  As such a compensable evaluation is not warranted for 
his hairy cell leukemia pursuant to the "old" criteria.  
Examining the evidence dating from October 23, 1995, the date 
of the change in regulation, the Board also finds no basis 
for a compensable evaluation under either the old or the new 
regulations.  The evidence does not show anemia, required 
under the old regulations, or a hemoglobin count of 10 
gm/100ml or less at any time from October 23, 1995.  
Accordingly, a compensable evaluation is not warranted for 
residuals of hairy cell leukemia pursuant to the "new" 
criteria.  The Board has considered the veteran's complaints 
of tiredness and tingling extremities; however, as these 
symptoms are not contemplated under the criteria for leukemia 
under the Schedule, and there is no medical evidence linking 
these to his hairy cell leukemia, they do not provide for a 
compensable evaluation.  Although mild elevation in the 
veteran's liver enzymes have been associated with the 
veteran's chemotherapy, this also does not meet the criteria 
for a compensable evaluation.

Based on the entire evidence of record, as discussed above, 
the Board finds that a compensable rating for the veteran's 
service-connected hairy cell leukemia is not warranted.  The 
evidence clearly shows that the hairy cell leukemia has 
remained in physical remission since his treatment at the VA 
hospital in September 1993.  The Board notes that the veteran 
may be in receipt of disability benefits from SSA.  While SSA 
determinations are evidence that VA must consider, they are 
not controlling on VA, because the laws and regulations 
involved provide for significant differences in the 
determination of disabilities under the SSA and VA systems.  
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).

The preponderance of the evidence of record, at any time 
since the veteran's separation from service, is against a 
compensable evaluation for the veteran's service-connected 
hairy cell leukemia.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Entitlement to Extension of a Temporary Total Rating 
beyond October 1, 1993 Based on Convalescence.

A temporary total convalescent rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in:  (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incomplete healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; or 
(3) immobilization by a cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (1999).

In this case, the veteran was in receipt of a temporary total 
rating for hospitalization under the provisions of 38 C.F.R. 
§ 4.29 until October 1, 1993, the beginning of the month 
following his discharge from the VA hospital.  He asserts 
that he should have received an extension of his total rating 
based on his convalescence at home following his release 
under the provision of 38 C.F.R. § 4.30.  As the veteran's 
treatment for hairy cell leukemia did not involve surgery, 
that precludes consideration under parts (1) and (2) of 38 
C.F.R. § 4.30.  Although he argues that he was essentially 
confined to his house, this does not approximate being 
immobilized by cast, required by part (3).  As such, the 
applicable regulations do not provide for a temporary total 
rating for the veteran during the period following his 
chemotherapy while he was at home, notwithstanding the fact 
that he was advised to avoid public places and stress.  As 
the veteran has met none of the conditions required for a 
temporary total rating under 38 C.F.R. § 4.30, the claim is 
denied.


ORDER

A compensable evaluation for hairy cell leukemia is denied.

A temporary total disability evaluation, pursuant to 38 
C.F.R. § 4.30, for a period of convalescence following 
treatment for service-connected hairy cell leukemia is 
denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

